JONES, Chief Judge.
This is a personal injury action.
Defendant moves that the plaintiff make his complaint more definite and certain.
It has been held by this Court that Federal Rules of Civil Procedure, rule 12 (e), 28 U.S.C.A., may be used to require a more definite statement only when the pleadings objected to are so vague or ambiguous that a responsive answer cannot be framed.
It is sufficient to say that plaintiff’s complaint does not contain any such defect. If any defect appears, it is in plaintiff’s failure to carry out the mandate of Rules 8(a) (2) and 8(e).
The information desired by defendant can be obtained by recourse to the Rules of Discovery.
The motion will be overruled.